DEITS, J. pro tempore,
dissenting.
This case concerns the trial court’s suppression of evidence found by police in defendant’s home during the investigation of a burglar alarm. For the reasons set forth below, I would reverse and remand this case.
The pertinent facts are set forth in Judge Armstrong’s concurrence. To summarize, police responded to reports of a burglar alarm sounding at defendant’s Lake Oswego residence. When the police arrived, they found the front door of defendant’s home ajar, and discovered from the neighbors that defendant had left home several hours earlier to play in a basketball game, long before the alarm sounded. They also discovered that an unfamiliar car had been seen leaving defendant’s residence some time after defendant had left. The police found no external signs of forced entry or any external indication that anyone was inside defendant’s residence. The police conducted a limited search inside the open residence for intruders pursuant to department policy on responding to burglar alarms. In the course of that limited search, the police discovered a significant amount of marijuana.
Defendant was charged with possession of a controlled substance and moved to suppress on the ground that it was obtained in the course of an illegal search. Defendant argued that the warrantless search did not fall within any exception to the warrant requirements under either Article I, section 9, of the Oregon Constitution or the Fourth Amendment to the United States Constitution. The state responded that defendant consented to the search by implication because he installed a burglar alarm system and contracted with an alarm company to attempt to notify the police when the alarm was activated, that the search was a valid administrative search, and that the officers had probable cause to believe that a crime was being committed and that exigent circumstances obviated the need to obtain a warrant. The trial court suppressed the evidence on the ground that, *420because of the large number of false burglar alarms in Lake Oswego, “a sounding alarm cannot add to the showing of probable cause.” The court further rejected the state’s arguments that defendant consented to the search and that the search was a valid administrative search.
The state appeals, challenging the trial court’s conclusions. I would not reach the issues of whether defendant consented to the search or whether it was a valid administrative search because I agree with the state that the search was justified by probable cause and exigent circumstances.
In his supplemental brief in response to the court’s questions concerning whether the state had challenged the trial court’s Fourth Amendment ruling on appeal, defendant argues that, because the state did not make any arguments specifically concerning the Fourth Amendment in its opening brief, the correct resolution of this case is for this court to affirm the trial court’s ruling based on its unchallenged holding that the search violated the Fourth Amendment. The state responds that it is clear from the context of the parties’ arguments in the trial court that both parties believed that the Oregon Constitution provided at least as much protection as the federal constitution, and that a search that satisfied state constitutional standards necessarily satisfied federal constitutional standards. Thus, the state argues, “[T]he Oregon constitutional issues raised by defendant are dispositive of his federal constitutional claims and thus no separate federal analysis is necessary to address the issue presented here.”1
For the reasons explained below, I would hold that the state sufficiently raised both state and federal constitutional issues in its opening brief to this court. Contrary to Judge Landau’s assertion in his concurrence, this conclusion is not based solely on the fact that the state relied on cases that cited both the pertinent state and federal constitutional provisions. Rather, my conclusion is based on a number of *421considerations. First, the state’s assignment of error is broad enough to encompass all bases for the trial court’s decision. The state’s assignment of error states:
“The circuit court erred in concluding that the police lacked probable cause and exigent circumstances to search defendant’s house without a warrant; erred in concluding that defendant had not impliedly consented to police entry of his house; and erred in finding that the police entry was not a valid administrative search. Based on these erroneous conclusions, the circuit court erroneously entered an order granting defendant’s motion to suppress as follows:
“Tt is hereby ordered that defendant’s Motion to Suppress be granted. The basis for the court’s ruling is set forth in the court’s Findings of Fact and Conclusions of Law, which are incorporated into this Order by reference.’ ”
Ideally, in its discussion of the assignment of error, the state would have specifically cited both Article I, section 9, and the Fourth Amendment. Under the particular circumstances, however, I do not believe that the state’s failure to cite the Fourth Amendment should result in affirming the trial court’s decision on a basis that not even defendant has asserted in his respondent’s brief or at oral argument.
Further, although the trial court cited the Fourth Amendment in its letter opinion and in its detailed findings of fact and conclusions of law, it made no separate analysis under the two provisions. The court made the following findings of fact and conclusions of law under the heading “The Probable Cause/Exigent Circumstances Exception”:
“Findings of Fact
“12. Both officers testified and both had difficulty in identifying facts that gave rise to probable cause to enter and search defendant’s home;
“13. Officer Brady subjectively believed that there was probable cause to enter defendant’s home. However, he did not enter pursuant to that belief but rather pursuant to the City Policy;
“14. Lieutenant Forman did not subjectively believe that there was probable cause to enter defendant’s home. *422Rather, he believed that there was a possibility that evidence of a crime would be discovered;
“15. There were three circumstances that arguably contributed to a showing of objective probable cause to enter defendant’s home: a partially open front door, an unidentified car leaving defendant’s property approximately one hour before the police arrived, and an audible alarm;
“16. The audible alarm does not contribute to the showing of objective probable cause, for two reasons:
“a) In any house with an alarm system, that alarm will go off if a door is left open after the alarm has been activated. Therefore, the sounding of an alarm furnishes no additional information beyond the fact that a door is open;
“b) The false alarm rate in Lake Oswego is so high that a sounding alarm cannot add to the showing of probable cause;
“17. Lieutenant Forman testified that, assuming he was presented with the same circumstances as were present that evening, with the exception of the alarm sounding, he would simply close and secure the door and that would be the end of the matter;
“18. There was no one who testified to circumstances that required the officers to act immediately rather than to seek a search warrant. Officer Brady’s entry was not made pursuant to a subjective belief that such circumstances existed, but rather pursuant to the City Policy. The mere possibility that there might be an intruder present in the house does not create, by itself, a situation requiring immediate action;
“Conclusions of Law
“19. Officer Brady had subjective probable cause to enter and search defendant’s home. Lieutenant Forman did not have subjective probable cause to enter and to search defendant’s home;
“20. Officer Brady and Lieutenant Forman lacked objective probable cause to enter and to search defendant’s home;
*423“21. There were no exigent circumstances that justified the warrantless entry into and search of defendant’s home[.]”
Notably, there is no distinction either in the court’s findings of fact or in its conclusions of law between probable cause and exigent circumstances under Article I, section 9, and the Fourth Amendment. Further, and significantly, neither party treats the analysis under the two constitutional provisions as being any different as to objective probable cause and exigent circumstances. Both in briefing before this court and at oral argument, defendant offers no suggestion that the analyses under Article I, section 9, and the Fourth Amendment differ in any way that is significant to this case. Judge Armstrong, in his concurrence, suggests that Article I, section 9, and the Fourth Amendment implicate fundamentally different analyses. 198 Or App at 405-07 (Armstrong, J., concurring). While it is certainly true in theory that not all Article I, section 9, analyses are identical to Fourth Amendment analyses, the fact remains that, as applied to this case, neither the trial court’s analysis nor either party’s arguments suggests that the analysis implicated here is any different under Article I, section 9, and the Fourth Amendment.2
Accordingly, it is not unreasonable to treat the state’s argument that the trial court erred in its determination that the police lacked probable cause and exigent circumstances to conduct a warrantless search as encompassing both constitutional analyses. That characterization of the state’s argument is supported by the fact that many of the cases cited by the state on appeal are, in fact, firmly rooted in Fourth Amendment law. For example, the state relies on State v. Apodaca, 85 Or App 128, 735 P2d 1264 (1987), in which this court, without specific reference either to Article I, section 9, or the Fourth Amendment, discussed both probable cause and exigent circumstances. In Apodaca, we relied not only on our precedent but also on cases decided by the United States Supreme Court and various federal courts that were *424based on Fourth Amendment analyses. See id. at 131-33. The state also relies on cases such as State v. Stevens, 311 Or 119, 806 P2d 92 (1991), and State v. Bridewell, 306 Or 231, 759 P2d 1054 (1988), neither of which drew distinctions in analyzing state and federal probable cause and exigent circumstances questions, and both of which relied on State v. Miller, 300 Or 203, 709 P2d 225 (1985), cert den, 475 US 1141 (1986). Stevens, 311 Or at 129-30; Bridewell, 306 Or at 235. Miller, in turn, discussed only United States Supreme Court case law in deciding a question concerning the emergency exception to the warrant requirement. Miller, 300 Or at 299-300.
The state also cites State v. Greene, 285 Or 337, 591 P2d 1362 (1979), which, in addressing exigent circumstances, specifically relied only on Fourth Amendment precedent, noting that, although Article I, section 9, and the Fourth Amendment both offered protections from unreasonable searches and seizures, the defendant “does not point out any reasons why we should depart from the analysis that the United States Supreme Court has developed in its decisions.” Id. at 339. In Greene, the court in fact stated what both the state and defendant implicitly agreed in the trial court in the present case, that Article I, section 9, provides “at least as much protection” as the Fourth Amendment. Id.
In short, as discussed above, the terms of the state’s assignment of error are broad enough to encompass all bases for the trial court’s decision. Further, the state supports its assignment of error in regard to probable cause and exigent circumstances with citations to cases decided under both Article I, section 9, and the Fourth Amendment. Finally, none of the cases relied on by either party suggests that the analysis under the Fourth Amendment could result in suppression under that provision but not under Article I, section 9.31 would conclude that the state has adequately challenged on appeal the trial court’s rulings on probable cause and exigent circumstances.
*425Turning to the merits, I would hold that the trial court erred in granting defendant’s motion to suppress because, in my view, the search was supported by probable cause and exigent circumstances. Under Article I, section 9, of the Oregon Constitution and the Fourth Amendment to the United States Constitution, warrantless searches are considered unreasonable unless the state shows, by a preponderance of the evidence, that a search falls within an established exception to the warrant requirement, such as probable cause accompanied by exigent circumstances. State v. Davis, 295 Or 227, 237, 666 P2d 802 (1983). In general, under Article I, section 9, probable cause exists when an officer subjectively believes that a crime has been committed and that belief is objectively reasonable under the circumstances. State v. Cardell, 180 Or App 104, 110, 41 P3d 1111 (2002) (citing State v. Owens, 302 Or 196, 204, 729 P2d 524 (1986)). In determining whether objective probable cause exists, we look to the totality of the circumstances and the reasonable inferences that may be drawn from those circumstances, but no single factor necessarily is dispositive. State v. Spruill, 151 Or App 87, 90-91, 948 P2d 726 (1997). Whether objective probable cause exists is a matter of law. State v. Kappel, 190 Or App 400, 404, 79 P3d 368 (2003), rev den, 336 Or 509 (2004). Exigent circumstances exist if a situation requires “the police to act swiftly to prevent danger to life or serious damage to property, or to forestall a suspect’s escape or the destruction of evidence.” Stevens, 311 Or at 126.
The following circumstances of the present case are relevant to the determination that the officer’s subjective belief that a crime had been committed was objectively reasonable: (1) Defendant, who lived alone, left his home to play in a televised basketball game in a nearby city several hours before the burglar alarm at his house went off; (2) neighbors saw a car that they did not recognize leave defendant’s driveway after defendant left home but before the burglar alarm sounded; (3) when the police arrived to investigate the alarm, the front door to defendant’s home was open; and (4) when the police arrived to investigate the alarm, it was after dark on a winter evening.
As an initial matter, I disagree with the trial court’s conclusion that the sounding of the burglar alarm added *426nothing to the probable cause equation. Although the trial court may well be correct that the sounding of a burglar alarm alone does not establish probable cause, it is certainly an overstatement to say that, under the totality of the circumstances, the alarm contributes nothing to an assessment of probable cause. Residential burglar alarm systems are designed to detect unauthorized entries into residences. The fact that such systems often sound in the absence of unauthorized entries into residences in no way suggests that they are completely useless in detecting unauthorized entries into residences. Defendant himself continued to use the alarm system despite the many false alarms at his house.
In the present case, the sounding of the burglar alarm is of particular significance based on all of the other circumstances.4 Defendant, the sole occupant of the house, was known to have left the house to play in a basketball game several hours before the alarm sounded and, thus, could not have triggered the alarm. That fact, added to the facts that an unfamiliar car was seen pulling out of the property after defendant had left the house and before the alarm went off and that the front door was found open on a winter evening, adds up to objective probable cause.
This case differs from State v. Bramson, 94 Or App 374, 765 P2d 824 (1988), on which defendant relies, in several notable respects. In Bramson, an unnamed source reported that the front door was open at a residence and that its residents were out of town. Officers arrived and saw that there was a vehicle in the driveway and that the door of the house was open. The screen door was closed but had no screen in the center section. Id. at 376. The officers entered the residence and discovered drugs in the house. We concluded that the officers lacked probable cause to enter the house:
*427“The officers knew only that the front door was open and that the screen door had no glass or screen, that the weather was cold, that a vehicle was in the driveway and that the residents were reportedly out of town. There was, however, no report or other indication of unauthorized entry or criminal activity. The broken door screen and the open front door would not have led a prudent officer to believe that a burglary was being or had been committed. State v. Apodaca, 85 Or App 128, 133, 735 P2d 1264 (1987). The open door was at least as consistent with the occupants’ neglect as it was with a burglary.”
Id. at 377.
Although the present case has some factual similarities — cold weather, an open door, and occupants known not to be at home — it has an important difference. In Bramson, there was no way to know if the occupants had left the door open before they left town. As noted, the open door there was as consistent with occupant neglect as it was with burglary. Id. Here, in contrast, a burglar alarm sounded, providing information on the timing of the possible entry into the house. It is a reasonable inference that the opening of defendant’s front door likely triggered the burglar alarm and that that event occurred at a time when the neighbors knew that defendant, the sole occupant, was not at home. Under those circumstances, in contrast to Bramson, neither the open door nor the sounding of the burglar alarm was consistent with occupant neglect.
The present case also bears little similarity to Apodaca, in which officers investigating an abandoned car went to an address on an envelope they had found in the car. 85 Or App at 130. They discovered that the front door screen was broken and that the front door was open. They knocked and received no response, then entered. Id. The state argued that the police had reason to believe that a burglary was being or had been committed. Id. at 132. We rejected that argument, noting that “a broken front door screen and an open front door would not lead a prudent and reasonable officer to believe that a burglary was being committed or had been committed.” Id. at 133. Compare State v. Christenson, 181 Or App 345, 45 P3d 511 (2002) (open door and report by neighbor that dogs were roaming at large did not provide *428probable cause that burglary was in progress), with Collier v. City of Portland, 57 Or App 341, 644 P2d 1139 (1982) (officer had probable cause to enter after observing open, broken door, neighbor had reported noise, and items including a television and radio were on the porch).
Judge Armstrong’s concurrence reasons that the door must have been opened from the outside, which triggered the alarm. 198 Or App at 410 (Armstrong, J., concurring). The concurrence posits that the car that was seen leaving defendant’s driveway shortly before the burglar alarm sounded could have had no causal relationship to the sounding of the alarm, apparently based on the unsupported assumption that the car could only transport people away from defendant’s residence and not to defendant’s residence. Id. at 410.
Judge Armstrong’s speculations are without any support in the record. Although he declares it “apparent,” there is no evidence in the record that tells us, or would have told the officers, whether the door had been opened from the inside or from the outside. He also jumps to the conclusion that it is more likely here that what happened is that defendant accidentally left the door ajar when he left and the door somehow opened on its own. Id. at 410. Even if I accept the concurrence’s apparent assumption that an alarm would be set on a door that was left ajar, there is no evidence offering any explanation for how the door could have opened on its own. It seems far more likely that the alarm went off because the door was opened by a person. The concurrence also speculates that, because a neighbor saw the strange car at the house drive away 45 minutes before the alarm went off, “the person or people in the car presumably did not cause the alarm to sound by opening the door.” Id. at 410 (Armstrong, J., concurring). How can we presume that? We have no idea how many people were in the car or what they were doing at the house or whether all of the occupants of the car left or someone was dropped off. We know only that it was a car that the neighbor did not recognize and that it was at the house not too long before the alarm went off. Further, the concurrence’s conclusion that no one was in the house because the sounding of the alarm would have scared off any burglar again is nothing more than speculation. Finally, the fact that *429the neighbors did not see anyone in or around the house did not tell the police anything. Neighbors watching a house from a distance cannot see all of the outside or the inside of a house. The police had no way of knowing, short of going in, whether an intruder was in the house.
Bramson and Apodaca demonstrate that an open door is not enough to establish probable cause that a burglary is underway. The present case, however, is not simply an “open door” case. Under the circumstances of this case, the officers reasonably inferred that the opening of the door triggered the burglar alarm that had been set to detect unauthorized intruders, and that the sole occupant was not at home at the time that the alarm went off and, therefore, could not have triggered the alarm himself. As noted above, alarms are often triggered when homeowners set them off while leaving home. That did not happen here; the alarm sounded long after defendant left the house. In addition to the alarm going off and the door being open, the police knew that, here, a strange car had been in the driveway earlier. Based on all of the above circumstances, it was probable that an intruder had entered defendant’s house. Accordingly, I would conclude that the officers had objective probable cause to believe that an intruder had activated the alarm.
I would reach the same conclusion under the Fourth Amendment. The case law from other jurisdictions interpreting the Fourth Amendment uses a similar analysis. See, e.g., A.A.G. v. State, 668 So 2d 122 (Ala Crim App 1995) (probable cause supported entry into house where burglar alarm had sounded, where there were no indications of a break-in, and teen inside the house first turned off light and did not answer door, then opened door and explained she lived there); State v. Smith, 49 NC App 293, 271 SE2d 86 (1980) (officer had probable cause to believe crime had been committed where burglar alarm at deserted store was activated, a person had been seen running nearby, and defendant was in a telephone booth 40 feet from the store); State v. Proctor, 12 Wash App 274, 529 P2d 472 (1974), rev den, 85 Wash 2d 1010 (1975) (officer who responded to alarm at real estate office and entered through open door lawfully observed stolen property); State v. DiGiallonardo, 160 Mont 379, 503 P2d 43 (1972) (officers had probable cause to believe crime had been *430committed or was being committed where store alarm sounded and men nearby began to rim when they saw officers); Sipera v. State, 286 Minn 536, 175 NW2d 510 (1970) (same); People v. Williams, 67 Cal 2d 226, 60 Cal Rptr 472, 430 P2d 30 (1967) (officer had probable cause to arrest defendant who was seen driving a block and a half away from a store whose alarm had sounded, and no other moving cars were in the area).
The question remains, however, whether exigent circumstances permitted the officers’ warrantless entry into the house to investigate the circumstances of the intrusion. As noted above, exigent circumstances are those that require “the police to act swiftly to prevent danger to life or serious damage to property, or to forestall a suspect’s escape or the destruction of evidence.” Stevens, 311 Or at 126.
The question here is whether there was an imminent threat to defendant’s property or the potential that a burglar inside the /house could have escaped before a search warrant was obtained. The possibility5 also existed that, if the officers did not search the residence for intruders, the occupant could return home and be confronted by an intruder.6 That is not a possibility that one would expect police officers responding to a call concerning a potential break-in to ignore. Given that there was probable cause to believe that an intruder had activated the alarm, could a responding officer be expected to leave the scene in order to secure a search warrant? Even if two officers were present, as was the case here, must an officer be left without backup to watch all exits from a residence while another officer leaves to obtain a warrant? Alternatively, more officers could have been called to surround the residence while a search warrant *431was obtained in person or by telephone, in order to prevent any intruder from leaving and to prevent the occupant from entering. Realistically, though, such measures would not ensure the protection of the occupant’s property from the intruder, nor would they be as effective at preventing escape as would taking immediate steps to locate and apprehend any intruder. Judge Armstrong’s concurrence would have the officers simply walk away. This court has not previously second-guessed officers in such a case by imposing such restraints on them in responding to circumstances such as these, and I would not do so here.
Defendant argues that facts that merely suggest a completed burglary do not give rise to exigent circumstances. However, the facts here do not suggest a completed burglary. To recapitulate the relevant facts, the alarm sounded at approximately 6:30 p.m., shortly after an unfamiliar car was seen leaving the driveway to the house. The first officer arrived some 15 minutes later. One of the neighbors who reported the alarm had watched the house from his nearby house until the police arrived and did not report that he had seen anyone leaving from his vantage point. Thus, while the facts indicated that an intruder may have set off the alarm by opening the front door, no facts supported a belief that such an intruder had left the premises. Although it is true that a strange car was seen leaving defendant’s house that evening, the car was seen leaving before the burglar alarm was heard. Thus, although the car added to the suspicious circumstances indicating that an intruder may have entered defendant’s house, the fact that the car had left defendant’s house before the burglar alarm was heard does not support an inference that whoever had set off the burglar alarm must necessarily have left defendant’s house.
Given all of the above circumstances, I would conclude that exigent circumstances existed because of the potential that an intruder remained inside the house. See, e.g., State v. Lynch, 135 Or App 528, 533, 900 P2d 1042, rev den, 322 Or 362 (1995) (where probable cause existed that a burglary was in progress, exigent circumstances justified entry and search into areas that could conceal a burglar); Collier, 57 Or App at 346 (“Having probable cause to believe *432that a burglary was being committed and that the perpetrator was still on the premises, the police were privileged to enter[.]”); State v. Schrag, 21 Or App 655, 657, 536 P2d 461 (1975) (“circumstances known to the officers would warrant a prudent person in believing that a felony was being committed, and in concluding that prompt entry was necessary to apprehend the suspects”); United States v. Johnson, 9 F3d 506, 508 (6th Cir 1993), cert den, 512 US 1212 (1994) (police may enter a residence without a warrant if they have probable cause to believe a burglar is inside); United States v. Singer, 687 F2d 1135, 1144 (1982), on reh’g en banc, 710 F2d 431 (8th Cir 1983) (same); State v. Londo, 252 Wis 2d 731, 643 NW2d 869 (Wis App), rev den, 254 Wis 2d 263 (2002) (same).
In my opinion, the trial court erred in granting defendant’s motion to suppress evidence obtained as a result of the officers’ entry into defendant’s house. Accordingly, I believe that this case should be reversed and remanded, and I dissent.
Edmonds, Haselton, and Linder, JJ., and Leeson, J. pro tempore, join in this dissent.

 I agree with Judge Armstrong’s concurrence insofar as it would hold that defendant did not waive his Fourth Amendment arguments in the trial court and it would not require defendant, as respondent, to raise the Fourth Amendment as an “alternative basis for affirmance.” 198 Or App at 404 n 1 (Armstrong, J., concurring).


 Judge Landau’s concurrence seems to suggest that it is irrelevant whether the analyses differ under Article I, section 9, and the Fourth Amendment. 198 Or App at 416 (Landau, J., concurring). None of the cases cited by Judge Landau for the proposition that appellants must challenge all grounds for a trial court’s decision concerns situations in which identical analyses are implicated.


 Judge Armstrong correctly notes that independent analysis of some issues under Article I, section 9, might lead to less protection under that provision than under the Fourth Amendment. 198 Or App at 406 (Armstrong, J., concurring). The relevance of that point in the present case is less than clear, however, given that no party is suggesting that that is the case for the probable cause and exigent circumstances issues presented here.


 Defendant’s evidence that almost all of the burglar alarms in Lake Oswego in the year before the events at issue in the present case were false is not dispositive of the question presented, because the raw data does not indicate how many of those alarms concerned incidents where it was immediately apparent that a homeowner had set off the alarm — that is, the alarm company or the police immediately were able to verify with the homeowner that no intrusion into the residence had occurred. Such occurrences would not be comparable in any way to the circumstances present here, where the police verified that the owner was not at home and could not have activated the alarm, and the door was found open.


 Judge Armstrong characterizes the possibility that an intruder was in the house as “remote.” 198 Or App at 411 (Armstrong, J., concurring). I do not agree that the evidence supports that conclusion. Under the circumstances here, where it was known that the homeowner had left, that a strange car had been seen recently at the house, that the alarm had gone off, and that the front door was open after dark in the winter, the possibility that someone could have been in the house can hardly be said to be remote.


 The state suggests that this possibility was heightened by the fact that defendant is a prominent sports figure who might be stalked by groupies, souvenir-hunters, or angry, obsessed fans. Defendant correctly points out that no evidence supports that contention.